DETAILED ACTION
This Action is in response to Application Number 17234775 received on 4/19/2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232).

Regarding claim 1, Zou disclosed a system comprising: 
one or more processors (Zou, [0023], [0027], “processing and memory resources”; [0118]-[0119], “processor-driven environment including hardware and software components”); and 
one or more non-transitory computer readable media storing computer executable instructions (Zou, [0023], [0027], “processing and memory resources”; [0118]-[0119], “computer memory includes electronic circuits configured to store data and program instructions or code”) that, when executed, cause the system to perform operations comprising: 
receiving, from a user device using a cloud-based service availed by an entity, data associated with one or more components of the user device (Zou, [0022], “server 102 receives information from one or more clients shown as input 104. According to an embodiment, input 104 includes performance data associated with a client”, “input 104 includes information pertaining to a client experience such as loading and navigating web resources”, “a server computer that supports the use of log files to store collected data”; [0113], “to upload a client IP address and collected performance data or some portion to one or more log files.”; See [0031] “online service supporting cloud-based application services can include functionality to collect and quantify performance data or metrics in near real time”); 
monitoring, using one or more rules and based at least in part on the data, a state of the user device ([0112], “The process 400 at 402 operates to collect performance data using a client executing on an end-user device/system”; [0115], “ The process 400 at 412 uses one or more rules on the aggregated data to perform a failure zone analysis to identify one or more failure or potential failure zones. For example, the process 400 at 412 can use configured rules to vet whether a user experience is poor, satisfactory, or excellent based in part on trend or baseline comparisons across all countries and/or ISPs.” Zou disclosed identifying performance related issues; [0015], “identify specific users having degraded experience”; [0028] and [0034], Zou disclosed receiving client performance data to assess the health or user experience associated with an online service or application); 
determining, based at least in part on the monitoring, a change to the state of the user device [trigger event, per claim 8, 17] ([0013], Zou disclosed, “Components of the system 100 can be used to provide a real or near real time assessment of the usability of an online service as well as being able to identify or target failure zones to troubleshoot and/or correct any associated performance or user-experience problems”; [0016], “components of the system 100 can be used to assess or quantify a state of a user experience for one or more locations (e.g., region, country, county, etc.), one or more tenants, a selected tenant by geographic location or ISP, and/or for selected geographic location by ISP”; [0017], “Components of the system 100 can operate as part of supporting use of an online service or application by proactively operating to identify specific users or user groups having a degraded experience“;  Identifying a degraded experience for a specific user amounts to identifying a change in state of that user’s device.  Such is identified utilizing client performance data to assess the health/user experience associated with the online service or application; See [0028]; [0115], “The process 400 at 412 uses one or more rules on the aggregated data to perform a failure zone analysis to identify one or more failure or potential failure zones. For example, the process 400 at 412 can use configured rules to vet whether a user experience is poor, satisfactory, or excellent based in part on trend or baseline comparisons across all countries and/or ISPs.”; see also [0024], in which Zou disclosed at the tenant level); and 
causing performance of one or more remedial actions (Zou, [0115], “taking any corrective or mitigating action. For example, the process 400 at 414 can use failure zone analysis information to generate online reports that identify potential network and/or communication architecture modifications as part of reducing latency or other performance related issues.”; [0031] “solutions to remediate end user performance issues”; [0112], “end-to-end process 400 used as part of providing performance diagnostic analysis and/or issue remediation services”).
Zou further disclosed, “The server 306 includes analysis code that operates to parse based in part on a type of client and/or associated client data…to understand a scenario, latency, and associated issues” (Zou, [0035]).  
While Zou’s teachings involve knowledge of specific client type in order to remedy the particular issue, Zou did not explicitly disclose, based at least in part on a user identifier associated with the data, determining an identity of a user associated with the user device, and wherein the one or more remedial actions are based at least in part on the identity of the user.
However, since Zou disclosed causing performance of one or more remedial actions, and such is directly in response to the determined failure zone analysis, which is partly based on the user’s identity [i.e. the determination of a remedial action is directly in response to the determination of the failure zone analysis which is user specific], it would have been within the knowledge of one of ordinary skill in the art that Zou’s remedial actions are in fact based at least in part on the identity of the user, since the remedial actions are determined as a result of analysis of the information involving the user’s identity.
Regardless, in an analogous art, Juncker disclosed 
based at least in part on a user identifier associated with the data, determining an identity of a user associated with the user device, and wherein the one or more remedial actions are based at least in part on the identity of the user (Juncker, col. 3, line 59 through col. 4, line 23, Juncker disclosed, querying a first client device, receiving a response including first user information and first device information, to which a role of a current user of the first client device can be identified based on the first user information and role information from a user role directory, in which a security risk associated with the current user of the first client device is detected, and a first remedial action is identified based on the security risk and the first role of the current user.  As the remedial action is partly based on the first role of the current user, the remedial action is based at least in part on the identity of the user, identified as having that role)
One of ordinary skill in the art would have been motivated to combine the teachings of Zou and Juncker as they both relate to monitoring user devices and taking remedial actions, and as such, are within similar environments.  Furthermore, Zou suggests remedying performance or other issues related to client components (Zou, [0018], See also [0019] “tenant level”, and [0035] “client type”), and Juncker provides specific manners of doing such (Juncker, col. 2, lines 55-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Zou by incorporating Juncker’s use of user/device dependent remedial actions in order to achieve Zou’s suggested remedying of performance problems and issues related specifically to client components (Zou, [0018]), thereby providing for more targeted remedying issues specific to the user’s individual determined issues, thereby allowing for thorough diagnostic corrective measures at the user device level, increasing the user’s quality of experience during application utilization.
Claim 8 recites a method with limitations that are substantially similar to the limitations of claim 1.  As shown in the above rejection of claim 1, the combination of Zou and Juncker disclosed the limitations as claimed.  As such, claim 8 is rejected under the same rationale applied above.
Claim 17 recites a non-transitory computer readable media storing instructions that when executed perform operations that are substantially similar to the limitations of claim 1.  The combination of Zou and Juncker disclosed a medium as claimed (Zou, [0120]).  Additionally, as shown in the above rejection of claim 1, the combination of Zou and Juncker disclosed the limitations as claimed.  As such, claim 17 is rejected under the same rationale applied above.

Regarding claims 3 and 11, Zou and Juncker disclosed the system as claims 1, 8 recites, wherein the one or more rules are associated with at least one condition, and the operations further comprise: determining, based at least in part on the data, that the at least one condition is satisfied; and determining the change to the state of the user device responsive to determining that the at least one condition is satisfied (Zou, [0017], “proactively operating to identify specific users or user groups having a degraded experience”; [0028], “the process 200 at 202 operates to receive client performance data that includes navigation timing, page load timing, and/or other parameters to use when assessing health or user experience associated with an online service or application”; [0062] “Failure zone analyzer 350 operates in part using rules that are designed to identify certain segments or characteristics of the data aggregate using statistical measures or other latency quantifications. For example, the rules may be designed to identify different levels of performance (e.g., fair, poor, excellent, etc.) based on one or more quantitative measures, such as navigation time, load time, connect time, etc.”).

Regarding claims 4, 16, and 19, Zou and Juncker disclosed the system as claims 1, 8, 17 recite, wherein the one or more rules are determined based at least in part on one or more of (i) the cloud-based service, (ii) the entity, or (iii) a characteristic of the user (Zou, [0062], Zou disclosed the rules are configurable according to each implementation, and based on an overall value for a region or ISP such as rules configured to prioritize consideration of certain metrics or measures over others).

Regarding claim 6, Zou and Juncker disclosed the system as claim 5 recites, wherein the designated user is a technical support representative of the entity associated with the user device or a representative associated with the system (Juncker, col. 6, lines 21-50, Juncker provides explicit examples categorizing the users and their roles, which includes representatives;  Regardless, the limitation amounts to merely labeling a user without any functional interrelationship with the rest of the claimed limitations.  The mere labeling of the user therefore amounts to non-functional descriptive material which is not accorded patentable weight). 

Regarding claim 10, Zou and Juncker disclosed the method as claim 8 recites, wherein the method is performed by one or more server computing devices and the one or more remedial actions are performed automatically by the one or more server computing devices (Zou, [0019], Zou disclosed “The aggregation service 110 of one embodiment is configured to automatically aggregate latency and/or other performance data, including navigation and/or load timing data, to identify issues at different levels or granularities, such as a tenant level, a geographical or location level, and/or an ISP level as part of efficiently remediating any realized or potential issues.”; Juncker, col. 6, lines 32-49, Juncker disclosed the server can automatically remediate the risk).

Regarding claim 13, Zou and Juncker disclosed the method as claim 8 recites, wherein the state of the user device is associated with a value and the method further comprises determining the occurrence of the trigger event based at least in part on a relationship of the value and a threshold value (Zou, [0015], “identify specific users having degraded experience”; [0028] and [0034], Zou disclosed receiving client performance data to assess the health or user experience associated with an online service or application, [0062] Zou disclosed, “Failure zone analyzer 350 operates in part using rules that are designed to identify certain segments or characteristics of the data aggregate using statistical measures or other latency quantifications. For example, the rules may be designed to identify different levels of performance (e.g., fair, poor, excellent, etc.) based on one or more quantitative measures”;  Zou therefore disclosed the comparison of user device performance characteristics to particular statistical measures to identify levels of performance at different thresholds to identify “fair” vs “poor” vs “excellent” for example).

Regarding claim 15, Zou and Juncker disclosed the method as claim 14 recites, wherein at least one of the data or the additional data are received at a regular interval of time (Zou, [0019] and [0021], “ components of the system 100 are configured to collect, pre-aggregate, aggregate, and/or analyze client information as part of providing real or near real time reporting to customers regarding the state of an application or network”, [0059] and [0061], Zou disclosed time intervals).

Regarding claim 20, Zou and Juncker disclosed the one or more non-transitory computer readable media as claim 17 recites, wherein the remedial action is performed automatically by the one or more processors (Zou, [0019], Zou disclosed “The aggregation service 110 of one embodiment is configured to automatically aggregate latency and/or other performance data, including navigation and/or load timing data, to identify issues at different levels or granularities, such as a tenant level, a geographical or location level, and/or an ISP level as part of efficiently remediating any realized or potential issues.”; Juncker, col. 6, lines 32-49, Juncker disclosed the server can automatically remediate the risk).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232) and further in view of Sevindik et al. (US 9930423).

Regarding claim 2, Zou and Juncker disclosed the system as claim 1 recites, wherein the user device is one of a plurality of user devices associated with the entity, and the operations further comprise: determining state changes to a quantity of user devices of the plurality of user devices (Zou, [0059], Zou disclosed collecting client data from a plurality of clients; [0062] “Failure zone analyzer 350 operates in part using rules that are designed to identify certain segments or characteristics of the data aggregate using statistical measures or other latency quantifications. For example, the rules may be designed to identify different levels of performance (e.g., fair, poor, excellent, etc.)”).
Zou and Juncker did not explicitly disclose determining that the quantity of user devices meets or exceeds a threshold; and causing the performance of the one or more remedial actions responsive to determining that the quantity of user devices meets or exceeds the threshold.
In an analogous art, Sevindik disclosed determining that the quantity of user devices meets or exceeds a threshold (Sevindik, col. 2, lines 43-50, Sevindik disclosed determining that a threshold percentage (or number) of wireless devices report they experienced poor reception of a video segment); and causing the performance of the one or more remedial actions responsive to determining that the quantity of user devices meets or exceeds the threshold (Sevindik, col. 2, lines 49-60, Sevindik disclosed taking the remedial action of increasing the number of subframes allocated to redundantly transmit the streaming video data).
	One of ordinary skill in the art would have been motivated to combine the teachings of and Sevindik with the combined teachings of Zou Juncker as both relate to providing corrective measures for client devices with respect to quality of experience, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the threshold utilization teachings of Sevindik within the combined teachings of Zou and Juncker in order to obtain the predictable results of expanding on Zou’s failure zone analysis for identifying particular client groups having a degraded experience and allowing a more focused and confident response to performance related issues, thereby enabling additional troubleshooting and remedying performance related to such devices (Zou, [0016]-[0018]) allowing for the system to maintain proper levels of quality of experience for its users.

Regarding claim 12, Zou and Juncker disclosed the method as claim 8 recites, wherein the one or more rules are respectively associated with one or more conditions as well as determining the occurrence of the trigger event (Zou, [0015], “identify specific users having degraded experience”; [0028] and [0034], Zou disclosed receiving client performance data to assess the health or user experience associated with an online service or application, [0062] Zou disclosed, “Failure zone analyzer 350 operates in part using rules that are designed to identify certain segments or characteristics of the data aggregate using statistical measures or other latency quantifications. For example, the rules may be designed to identify different levels of performance (e.g., fair, poor, excellent, etc.) based on one or more quantitative measures”;  Zou therefore disclosed the comparison of user device performance characteristics to particular statistical measures to identify levels of performance at different thresholds to identify “fair” vs “poor” vs “excellent” for example) 
The combined teachings did not explicitly disclose determining the occurrence of the trigger event based at least in part on determining that more than a threshold quantity of the one or more conditions are satisfied.
In an analogous art, Sevindik determining the occurrence of the trigger event based at least in part on determining that more than a threshold quantity of the one or more conditions are satisfied (Sevindik, col. 2, lines 43-50, Sevindik disclosed determining that a threshold percentage (or number) of wireless devices report they experienced poor reception of a video segment; col. 2, lines 49-60, Sevindik disclosed taking the remedial action of increasing the number of subframes allocated to redundantly transmit the streaming video data).
	One of ordinary skill in the art would have been motivated to combine the teachings of and Sevindik with the combined teachings of Zou Juncker as both relate to providing corrective measures for client devices with respect to quality of experience, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the threshold utilization teachings of Sevindik within the combined teachings of Zou and Juncker in order to obtain the predictable results of expanding on Zou’s failure zone analysis for identifying particular client groups having a degraded experience and allowing a more focused and confident response to performance related issues, thereby enabling additional troubleshooting and remedying performance related to such devices (Zou, [0016]-[0018]) allowing for the system to maintain proper levels of quality of experience for its users.

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232) and further in view of Gorodissky et al. (US 20180219909).

Regarding claims 5 and 9, Zou and Juncker disclosed the system as claims 1 and 8, wherein causing the performance of the one or more remedial actions comprises providing a report to a designated user, wherein the report indicates the change to the state of the user device (Zou, [0021], providing real or near real time reporting to customers regarding the state of an application of network;  [0063] a report generator 352, to generate report information for reporting and/or feedback communications as to the state of an application or service along with any specific recommendations for tenants having some identified issue that may need to be addressed;  [0116] the report allows for viewing of different network metrics for an online email service to identify that users in a first location are spending longer time in CDN compared to rest of the countries in the associated region; [0117], the process 400 can generate an electronic report that allows a particular tenant to display a trend view and determine that a latency increase occurred in the last few days as well as TCP connecting times increased by 500 ms. Based on the report, an affected tenant can be contacted to identify issues with ISP peering with another location).
	While Zou disclosed allowing the user to display the report, the combination of Zou and Juncker did not explicitly disclose causing a notification to be presented via a computing device of a designated user.
	In an analogous art of reporting, Gorodissky disclosed wherein reporting information involves causing a display device to display the report (Gorodissky, [0057]).  
	As the combination of Zou and Juncker disclosed providing a report for display, one of ordinary skill in the art would have been motivated to apply well-known ways for providing such a report, such as the well-known way disclosed by Gorodissky.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate the causing of a display to present the report of Gorodissky within the teachings of Zou and Juncker as doing do amounts to a mere substitution of one reporting technique with another reporting technique to obtain the predictable results, allowing the designers of the system to utilize a reporting technique as desired, thereby making the system more desirable to use by its customers.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232) and further in view of Chintala et al. (US 20200127903).

Regarding claim 7, Zou and Juncker disclosed the system as claim 1 recites, but did not explicitly disclose wherein the one or more rules are generated using a machine learning mechanism.
	Chintala disclosed a controller defining an maintaining health status rules to administer general monitoring and or healther/status monitoring of network devices, including observing operation of a data center over time and applying machine learning techniques to generate one or more rules as well as refine rules as further observations are made (Chintala, [0036]).
	One of ordinary skill would have been motivated to combine the teachings of Zou and Juncker with Chintala as the combines teachings of Zou and Juncker suggest the utilization of rules for monitoring of devices, and Chintala provides a specific technique for such, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Chintala’s machine learning technique for generating rules within the combined teachings of Zou and Juncker in order to allow for the system to better assess the status of such devices and identify performance indicators and rule-based health statuses to pinpoint problematic attributes of the devices, and to rectify or improve the performance of affected or problematic areas, thereby resulting in a more productive system, network, and/or device (Chintala, [0004]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232) and further in view of Cooper et al. (US 20170250892).
 
Regarding claim 14, Zou and Juncker disclosed the method as claim 8 recites, further comprising receiving, from the user device, additional data associated with the one or more components of the user device, wherein the data and the additional data are received in near real-time (Zou, [0013], “system 100 that operates in part to provide real or near real time end user performance monitoring services”; [0031] Zou disclosed collecting data/metrics in near real time;  [0059] and [0061], Zou disclosed continuously collecting data from the clients periodically, such as every 5 minutes The collection of data in real-time or near-real-time involves collecting data continuously and therefore includes collecting “data” and “additional data” as claimed;  ).
Zou and Juncker did not explicitly disclose wherein the data and additional data are “received securely”, as claimed.
In an analogous art, Cooper disclosed wherein the receiving monitoring data in a secure manner (Cooper, [0075], Cooper disclosed the secure communication module 510 is configured to receive securely packaged and transmitted data received from the SLA monitoring agents of the NFV infrastructure 108 (e.g., the SLA monitoring agent 412 of the VIM 106, the SLA monitoring agent 416 of the VNF manager 414, the SLA agents 430 of the VNF instances 420, and the SLA monitoring agent 434 of the NFV infrastructure 108) via secure communication channels).
One of ordinary skill in the art would have been motivated to combine the teachings of Zou and Juncker with Cooper as they relate to network monitoring of devices related to performance, and as such they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cooper’s secure monitoring technique within the combined teachings of Zou and Juncker in order to provide users with such performance monitoring based on terms disclosed in a service-level agreement (Cooper, [0002]), and providing users with a monitoring system that maintains a level of security with such data in a trusted execution environment, making the system more desirable to use by its customers

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20180027088) in view of Juncker et al. (US 11100232) and further in view of Dhanabalan (US 20180278570).

Regarding claim 18, Zou and Juncker disclosed the one or more non-transitory computer readable media as claim 17 recites, wherein receiving the data from the user device comprises receiving the data from a software that runs as a background process on the user device (Zou, [0022], [0032], Zou disclosed the information received from the one or more clients may be collected by a script code used by a browser or other application to collect information related to one or more of navigation timing parameters, resource and/or load timing parameters, and/or custom marker parameters”;  The script code collecting such information therefore executes as a background process on the user device).
	While Zou and Juncker disclosed the utilizing of such a script code for collecting the information, the combination did not explicitly disclose wherein the script code amounts to an agent provided by the monitoring service.
	In an analogous art, Dhanabalan disclosed a monitoring service 198 performing monitoring agents 197, in which the monitoring agents 197 are installed to the client (Dhanabalan, [0068]) and as such, provided by the monitoring service.
	One of ordinary skill in the art would have been motivated to combine the teachings of Dhanabalan with the combined teachings of Zou and Juncker as they both relate to the use of agent code for monitoring devices in the network, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Dhanabalan’s teachings of the monitoring service providing the monitoring agent to the clients, within the combined teachings of Zou and Juncker in order to provide the users/clients of Zou and Juncker with a more efficient data collection means in a manner where the agent is operated unobtrusively to the application or client (Dhanabalan, [0068]) increasing desirability of use by customers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13, and 14 of U.S. Patent No. 10877867. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims contain every limitation of the application claims as shown by the table below:

US Application 17234775
US Patent 10877867
8. A method comprising: 















receiving, from a user device using a cloud-based service availed by an entity, data associated with one or more components of the user device; 






based at least in part on a user identifier associated with the data, determining an identity of a user associated with the user device; 















monitoring, using one or more rules and based at least in part on the data, changes to a state of the user device; 

determining, based at least in part on the monitoring, an occurrence of a trigger event; and determining an output associated with the trigger event, wherein the output causes one or more remedial actions to be performed, 

wherein the one or more remedial actions are based at least in part on the identity of the user.


16. The method as claim 8 recites, wherein the one or more rules are determined based at least in part on one or more of (i) the cloud-based service, (ii) the entity, or (iii) a characteristic of the user.










7. A method, implemented at least in part by one or more server computing devices of a monitoring service for monitoring user experience associated with one or more cloud-based services availed via an entity, the method comprising: receiving a request to add a user device to the monitoring service, wherein the user device is using a cloud-based service of the one or more cloud-based services; providing, to the user device, a software agent to be downloaded to the user device, wherein the software agent runs as a background process on the user device; 

receiving, from the software agent at regular intervals of time, data associated with one or more components of the user device, 
[See underlined sections of above limitations; software agent runs on the user device, data received by agent amounts to data received by user device]


[See limitation from claim 14 which indirectly depends from claim 7:  
wherein the data is associated with an identifier and the method further comprises: identifying the user based at least in part on the identifier; and determining the one or more remedial actions based at least in part on the identity of the user.]


wherein the data is indicative of a user experience associated with the user device while using the cloud-based service, and wherein the user device is associated with the entity; 

monitoring, using one or more rules and based at least in part on the data, changes to a state of the user device; 

determining, based at least in part on the monitoring, an occurrence of a trigger event; and determining an output associated with the trigger event, wherein the output causes one or more remedial actions to be performed.

[See limitation from claim 14 which indirectly depends from claim 7:  
determining the one or more remedial actions based at least in part on the identity of the user.]



13. The method as claim 7 recites, wherein the one or more rules are determined based at least in part on one or more of (i) the cloud-based service, (ii) the entity, or (iii) a characteristic of a user of the user device.

14. The method as claim 13 recites, wherein the data is associated with an identifier and the method further comprises: identifying the user based at least in part on the identifier; and determining the one or more remedial actions based at least in part on the identity of the user.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US 20200274783) disclosed monitoring digital user experience including obtaining metrics for quantifying the user experience of a specific application (Sharma, [0005]).
Mehta et al. (US 20200092374) disclosed application-specific compliant enforcement involving compliance rules and remedial actions (Mehta, [0026] and [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JERRY B DENNISON/Primary Examiner, Art Unit 2419